Jasen, J.
(concurring). While I vote for affirmance, I do so solely on constraint of this court’s prior decision in Scurti v City of New York (40 NY2d 433). In my opinion, it is both unreasonable and improvident to hold a landowner liable for personal injuries sustained on adjoining property which he does not own, where, as here, the precautions which the landowner would be required to undertake to prevent such injury would be unduly burdensome.
Chief Judge Cooke and Judges Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur; Judge Jasen concurs in a separate memorandum.
Order affirmed, with costs, in a memorandum.